

117 HR 1596 IH: Commission to Study the Stigmatization, Criminalization, and Ongoing Exclusion and Inequity for LGBTQ Servicemembers and Veterans Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1596IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Takano (for himself and Mr. Brown) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Commission to Study the Stigmatization, Criminalization, and Ongoing Exclusion and Inequity for LGBTQ Servicemembers and Veterans.1.Short titleThis Act may be cited as the Commission to Study the Stigmatization, Criminalization, and Ongoing Exclusion and Inequity for LGBTQ Servicemembers and Veterans Act.2.Establishment and duties(a)EstablishmentThere is established the Commission to Study the Stigmatization, Criminalization, and Ongoing Exclusion and Inequity for LGBTQ Servicemembers and Veterans (in this Act referred to as the Commission).(b)DutiesThe Commission shall perform the following duties:(1)Identify and compile a corpus of information about the history of military policy regarding homosexuality, from 1778 onward. The Commission’s documentation shall include facts related to—(A)the history of military policy regarding LGBTQ sexual orientation and gender identity, including:(i)blue discharges and other forms of discharge based on sexual orientation that rendered former members of the Armed Forces ineligible for veterans’ benefits;(ii)military documents published in 1942 that linked homosexuality to psychopathy;(iii)1963 Army Regulation 40-501, which banned gender transitioned or transitioning members of the Armed Forces under the reasoning that they were mentally unfit; and(iv)the Department of Defense directive dated 1981 that unequivocally stated that homosexuality was incompatible with military service and banning all homosexual individuals from service; and(B)the arguments that led to the creation of the Don’t Ask, Don’t Tell policy, including the claims that openly homosexual members of the military inhibited combat-readiness and unit cohesion.(2)Hold public hearings in such cities of the United States as it finds appropriate, and do community outreach and other public relations efforts in order to advertise such hearings and the opportunity to give testimony.(3)Gather testimonies, written and oral, from LGBTQ members of the Armed Forces and veterans about their experiences, both anonymously and with names given.(4)Examine the impacts that discriminatory policy had on the physical and mental well-being of members of the Armed Forces.(5)Examine the lasting impacts, including psychological, financial, and employment-related, that military policy has had on veterans and members of the Armed Forces who were discharged due to their sexual orientation or gender identity.(6)Examine disparate impact that policies such as the Don’t Ask, Don’t Tell policy and the Transgender Service Ban, had on minority groups in the Armed Forces, particularly racial minorities and women.(7)Recommend appropriate ways to educate the American public about institutionalized and Government-sanctioned discrimination.(8)Recommend appropriate remedies to address findings of the Commission, including how—(A)the Government may offer an apology for enforcing discrimination that led to psychological, emotional, and physical harm of U.S. troops and their families;(B)discharge upgrades and record amendment may be streamlined through the Boards for Correction of Military Records, including improving the transparency and accessibility of records by the members of the Armed Forces to whom they pertain;(C)the service of LGBTQ individuals in the Armed Forces may be made more visible in materials distributed by the Secretaries of Defense and Veterans Affairs;(D)Diversity and Inclusion policies of the Department of Defense may be revised, and how resources may be committed to diversity training; and(E)health care, furnished by such Secretaries to members of the Armed Forces and for veterans, may include more resources to meeting the needs of LGBTQ patients, including improved data collection on LGBTQ patients, mental health counseling, and other medical necessities.(9)Submit a written report of its findings to Congress not later than one year after the date of the first meeting of the Commission.3.Membership(a)In generalThe Commission shall be composed of 16 members who shall be appointed not later than 30 days after the date of the enactment of this Act, and as follows:(1)Seven members appointed by the President, at least four of whom shall represent historical societies, nonprofits, research institutions, or advocacy organizations—(A)that represent veterans from a diversity of service populations, across age range, tour of service, and era served; and(B)at least two of which represent organizations that focus on transgender veterans and members of the Armed Forces.(2)Three members appointed by the Speaker of the House of Representatives, including one member from—(A)the Committee on Armed Services of the House of Representatives;(B)the Committee on Veterans’ Affairs of the House of Representatives; and(C)the Congressional LGBTQ Equality Caucus.(3)Two members appointed by the President pro tempore of the Senate.(4)Two members appointed by the Secretary of Defense.(5)Two members appointed by the Secretary of Veterans Affairs.(b)QualificationsAll members of the Commission shall be persons who are exceptionally qualified to serve on the Commission by virtue of their education, training, activism, or experience, particularly in the fields of advocating for LGBTQ members of the Armed Forces and veterans.(c)TermsEach member shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect the powers of the Commission and shall be filled in the same manner in which the original appointment was made.(d)First meetingThe President shall call the first meeting of the Commission not later than 120 days after the date of the enactment of this Act or 30 days after the date of the enactment of legislation making appropriations to carry out this Act, whichever date is later.(e)QuorumNine members of the Commission shall constitute a quorum, but a lesser number may hold hearings.(f)Chair and Vice ChairThe Commission shall elect a Chair and Vice Chair from among its members. The term of office for each shall be for the life of the Commission.(g)Compensation(1)In generalExcept as provided in paragraph (2), each member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay established for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of duties vested in the Commission.(2)Federal employeesA member of the Commission who is a full-time officer or employee of the United States or a Member of Congress shall receive no additional pay, allowances, or benefits by reason of the member’s service to the Commission.(3)Travel expensesAll members of the Commission shall be reimbursed for travel, subsistence, and other necessary expenses incurred by the members in the performance of their duties to the extent authorized by chapter 57 of title 5, United States Code.4.Powers of the Commission(a)Hearings and meetingsThe Commission may, for the purpose of carrying out the provisions of this Act, hold such hearings and meet and act at such times and at such places in the United States, and request the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission considers appropriate. The Commission may invoke the aid of an appropriate United States district court to require, by subpoena or otherwise, such attendance, testimony, or production.(b)Powers of subcommittees and membersAny subcommittee or member of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take under this section.(c)Obtaining official dataThe Commission may acquire directly from the head of any department, agency, or instrumentality of the executive branch of the Federal Government, available information which the Commission considers useful in the discharge of its duties. All departments, agencies, and instrumentalities of the executive branch of the Government shall cooperate with the Commission with respect to such information and shall furnish all information requested by the Commission to the extent permitted by law.5.Administrative provisions(a)StaffThe Commission may, without regard to the civil service laws and regulations, appoint and fix the compensation of such personnel as the Commission considers appropriate.(b)Applicability of certain civil service lawsThe personnel of the Commission may be appointed without regard to the provisions of title, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates, except that the rate of basic pay of any employee of the Commission may not exceed the rate of basic pay established for a position at level V of the Executive Schedule under section 5316 of such title.(c)Experts and consultantsThe Commission may procure the services of experts and consultants in accordance with the provisions of section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the annual rate of basic pay established for a position at level V of the Executive Schedule under section 5316 of such title.(d)Administrative support servicesThe Commission may enter into agreements with the Administrator of General Services for procurement of financial and administrative services necessary for the discharge of the duties of the Commission. Payment for such services shall be made by reimbursement from funds of the Commission in such amounts as may be agreed upon by the Chairman of the Commission and the Administrator.(e)ContractsThe Commission may—(1)procure supplies, services, and property by contract in accordance with applicable laws and regulations and to the extent or in such amounts as are provided in appropriations Acts; and(2)enter into contracts with departments, agencies, and instrumentalities of the Federal Government, State agencies, and private firms, institutions, and agencies, for the conduct of research or surveys, the preparation of reports, and other activities necessary for the discharge of the duties of the Commission, to the extent or in such amounts as are provided in appropriations Acts.6.TerminationThe Commission shall terminate 90 days after the date on which the Commission submits the report to Congress under section 2.